Citation Nr: 0334213	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  97-02 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of an injury to the right foot.  

2.  Entitlement to service connection for the claimed 
residuals of a subarachnoid hemorrhage.  

3.  Entitlement to service connection for a claimed 
disability manifested by seizures.  

4.  Entitlement to a rating higher than 20 percent for the 
service-connected prostatitis.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from November 1968 to June 
1973.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions in January and 
April 1994, September 1996 and July 1999.  

The veteran and his wife testified at a hearing at the RO 
before a Hearing Officer in August 1996.  

The Board remanded the case to the RO for additional 
development of the record in January 1999 and November 2000.  

Also in November 2000, the Board found new and material 
evidence to reopen the veteran's claim of service connection 
for residuals of a subarachnoid hemorrhage, and remanded that 
claim as well to the RO for additional development of the 
record.  

In the July 1999 rating decision, the RO denied the veteran's 
claim for service connection for myopia.  The veteran 
submitted a Notice of Disagreement with that decision, and 
the RO issued a Statement of the Case in April 2001.  As no 
Substantive Appeal is shown to have been received, the matter 
is not in appellate status and will not be addressed in this 
decision.  

Other issues which were in appellate status have become the 
subjects of earlier decisions promulgated by the Board.  

(The issues of service connection for the claimed residuals 
of a subarachnoid hemorrhage and for the claimed disability 
manifested by seizures will be addressed in the Remand 
portion of this document.)  



FINDINGS OF FACT

1.  The veteran currently is shown as likely as not to have 
residuals of a right foot injury manifested by chronic pain 
due to an injury in service.  

2.  The service-connected prostatitis is shown to be 
productive of a voiding dysfunction and urinary leakage, 
which requires the wearing of absorbent materials that must 
be changed less than two times a day.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, the 
residual disability of the right foot manifested by chronic 
pain is due to an injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 7104 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

2.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected prostatitis are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.115a including Diagnostic Code 7527 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claims.

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claims via the Statement of the Case, the 
Supplemental Statements of the Case, and the Board's earlier 
remands. 

There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  

The record contains sufficient information and opinions to 
decide the claims for service connection for residuals of an 
injury to the right foot and for a higher evaluation for the 
service-connected prostatitis.  This includes VA examination 
performed to evaluate the severity of the service-connected 
disability.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

Specifically, the RO first informed the veteran of the 
provisions of the VCAA in a letter sent in April 2001.  

Another letter sent to the veteran in March 2003 provided an 
additional year for the veteran to furnish evidence.  The 
veteran responded in March 2003.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  




II.  Service Connection for Residuals of a Right Foot Injury


A.  Factual Background 

A careful review of service medical records at the time of 
the veteran's pre-induction examination and at separation 
shows normal feet.  

The records show that a fuel tank fell on the veteran's foot 
in December 1969.  An examination at that time revealed 
tenderness, but no swelling over the phalanges and metarsals; 
X-ray studies revealed no fracture.  The impression was that 
of contusion.  

A report of VA examination in September 1974 shows that the 
veteran's gait was normal.  

The VA treatment records show that the veteran complained of 
having right foot pain in June 1999.  He reported that the 
pain began approximately 2 weeks earlier, and was described 
as a burning sensation.  Reportedly, the veteran had 
increased pain with walking, which was located mainly on the 
ball and heel of his right foot.  He reported a long history 
of foot problems, after having his foot crushed in service.  
There was neither a history of recent trauma, nor swelling.  

Upon examination, the right foot was tender to palpation 
between the heel and ball of the foot.  There was also 
tenderness on the dorsal aspect just proximal to the toes.  
Dorsalis pedis and posterior tibial pulses were 2+; there 
were no sores reflecting evidence of recent injury.  X-ray 
studies revealed a normal foot series.  The diagnosis was 
that of plantar fasciitis.  

The veteran underwent physical therapy in July 1999.  He 
reported a longstanding injury to his right foot dating back 
to 1970.  The therapist noted problems with increased pain in 
the right foot, decreased range of motion, decreased foot 
mobility, and dermatomal sensations on the lateral surface of 
the right foot.  

The VA progress notes dated in April 2001 reflect that the 
veteran presented with an old history of injury to the right 
foot while on active duty.  The veteran reported that a fuel 
tank dropped on his forefoot.  There were no fractures or 
dislocations at the time; the veteran reportedly was casted.  
After his discharge from service, the veteran began noticing 
pain in his foot.  He had foot orthodics in the past, which 
helped and looked like 'Styrofoam'.  The veteran described 
the pain in the forefoot as a sharp stabbing type of pain, 
with cramping and burning.  There was also pain with stance 
and gait, which worsened with activity.  

Upon examination, there were adequate palpable pulses without 
evidence of trophic changes, and no history of claudication 
or phlebitis.  There was mild edema by history and light 
vasospastic discoloration on room temperature.  The sharp 
sensation was dulled on the right foot in a stocking 
distribution.  The veteran could not actively plantarflex the 
metatarsophalangeal joint of the right foot.  All other 
muscle function was intact.  There was good ambulatory 
activity with slight antalgic limp from the right.  

The ankle and tarsal range of motion was within normal 
limits, without crepetence, pain, or instability palpable.  
There was pain to palpation of the right forefoot in general, 
and pain with range of motion of the metatarsophalangeal 
joint lesser toes times 4 on the right.  There were neither 
digital malalignment nor deformity, nor significant edema or 
induration clinically noted.  

The diagnoses were those of old right foot crush injury with 
chronic pain, painful metatarsophalangeal joint times 4 on 
the right foot, and insensitivity of the right foot.  

A report of VA examination dated in April 2002 shows that the 
toes were down going, and that sensation was normal to 
pinprick and to all modalities.  The veteran's gait and 
coordination were within normal limits.  




B.  Legal Analysis 

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.   However, the presumption of soundness 
may be rebutted by clear and unmistakable evidence that an 
injury or disease existed prior to service, and that the 
disease or injury was not aggravated by such service.  
38 U.S.C.A. § 1111; see also VAOPGCPREC 3-2003.  

In this case, service medical records of the veteran's entry 
report no defect of the right foot, and the Board presumes 
the veteran to have been in sound condition at the time of 
entry.   Parker v. Derwinski, 1 Vet. App. 522 (1991).  

The veteran's service medical records show that he suffered a 
contusion of the right foot when a fuel tank fell on his foot 
in service.  

While the evidence shows that the veteran had not been 
medically treated post-service for his right foot injury 
until 1999, he reported using orthodics over the years for 
his foot problems following his separation from service.  The 
United States Court of Appeals for Veterans Claims has found 
that symptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).  

The post-service medical records document chronic pain in the 
right foot in 1999.  

The VA progress notes dated in 2001 reflect a diagnosis of 
old right foot crush injury with chronic pain.  While a 
continuity of symptomatology of residuals of a right foot 
injury after service has not been demonstrated by medical 
evidence, the VA progress notes, in the Board's opinion, 
implicitly rather than explicitly, tend to show a causal 
nexus between current residuals and the veteran's injury to 
his right foot in service.  See, e.g., Hodges v. West, 
13 Vet. App. 287, as amended (2000).  There is no evidence to 
the contrary.  

The determination of service incurrence must, in this case, 
be on "the whole evidentiary showing."  There is 
documentation in the service medical records of a right foot 
injury. The Board finds the veteran's statements as to his 
use of orthodics for foot problems over the years as 
credible.  The VA progress notes also reflect current 
residuals.  

After consideration of all the evidence, the Board finds that 
it is in relative equipoise as to whether the veteran has 
residuals of a right foot injury due to injury in service. 

Under the circumstances, the veteran prevails as to his claim 
for service connection for residuals of a right foot injury 
with application of the benefit of the doubt in his favor.  
38 U.S.C.A. § 5107.  


III.  Evaluation of the Service-Connected Prostatitis

A.  Factual Background 

A careful review of service medical records shows that the 
veteran was treated for probable urinary tract infection and 
prostatitis in service.  

In a November 1974 rating decision, the RO granted service 
connection for chronic prostatitis and assigned a no percent 
rating under Diagnostic Code 7527, effective in July 1974.  

In a September 1977 rating decision, the RO assigned an 
increased evaluation for the service-connected prostatitis 
from no percent to 10 percent, effective in February 1977.  

In a June 1978 rating decision, the RO reduced the evaluation 
for the service-connected prostatitis from 10 percent to no 
percent, effective in September 1978.  

In a January 1994 rating decision, the RO assigned an 
increased evaluation for the service-connected chronic 
prostatitis from no percent to 10 percent, effective in June 
1993.  

A report of consultation dated in February 1995 shows that 
the veteran had a history of prostatitis since 1968 and had 
not received treatment in many years.  He reported that his 
testicles ached occasionally, and that he had problems with 
starting and stopping his stream flow.  He also reported 
leakage and retention, and an increase in frequency and 
urgency.  He had nocturia two or three times a night, and 
complained of occasional incontinence at night.  His 
testicles occasionally swelled and were tender to touch, and 
he complained of occasional erectile dysfunction.  The 
diagnosis was that of chronic epididmytis and prostatitis.  
The veteran was treated with medications.  

The veteran underwent a VA examination in August 1996.  He 
denied any frank bowel or bladder incontinence problems, but 
had some overflow incontinence related to nocturia that was 
suspected to be caused by chronic prostatitis.  The veteran 
was currently treated with medication, and was without any 
recent prostate infections.  Examination revealed a firm 
prostate with no nodules, which was painful to palpation.  
The diagnosis was that of history of chronic prostatitis.  

The veteran underwent a VA examination in April 1999.  He 
complained of having recurrent prostatic infections, pain in 
the rectal area, and trouble with urinary retention.  At 
times he felt fullness of the bladder but was unable to empty 
completely, and had some dribbling of urine.  The veteran 
also complained of a low grade fever with night sweats.  He 
underwent a vasectomy on the right side in 1981 that did not 
help alleviate his symptoms.  Reportedly, the veteran had at 
least 20 to 30 recurrent infections and had been treated 
multiple times with antibiotics.  

Upon examination, the veteran experienced excruciating pain 
with tenderness to palpation of the prostate; his prostate 
appeared fairly boggy.  He was being treated with an 
antibiotic.  The diagnosis was that of chronic prostatitis 
since 1968 with multiple exacerbations and recurrent 
infections.  

The VA progress notes dated in March and April 1999 show that 
the veteran was treated for severe lower urinary tract 
symptoms and urinary retention.  The records also show that 
his medications were changed.  

The non-VA hospital records show that the veteran was 
hospitalized in May 2000 for an acute urinary tract 
infection.  The veteran presented with a history of fever up 
to 104 of 12 hours duration accompanied by urgency, 
frequency, and dysuria.  The veteran was treated with 
medication and subsequently developed an extremely rapid 
heart rate.  He went into urinary retention, and a Foley 
catheter was passed.  The catheter was later removed, and the 
veteran was able to void satisfactorily prior to his hospital 
discharge.  

The non-VA treatment records dated in August 2000 reflect 
that the veteran had only one episode of atrial fibrillation 
during the stress of probable urosepsis.

The VA progress notes dated in March 2002 show an assessment 
of probable epididymitis, improved.  

The veteran underwent a VA examination in April 2002.  The VA 
examiner concluded that the veteran had recurrent attacks of 
prostatic epidymitis requiring chronic antibiotic therapy, 
and that his recurrent symptomatic infection did not require 
drainage or frequent hospitalization or continuous intensive 
management.  

The VA examiner also found that the veteran had continuous 
urinary dribbling and used one pad a day.  The veteran denied 
incontinence or hesitancy, and was taking medications for 
chronic prostatitis and for urinary dribbling.  

In a June 2002 rating decision, the RO assigned an increased 
evaluation for the service-connected prostatitis from 10 
percent to 20 percent, effective in June 2002.  


B.  Legal Analysis 

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these. The rating schedule 
provides descriptions of various levels of disability in each 
of these symptom areas. If the diagnostic code refers to 
these specific areas of dysfunction, only the predominant 
area of dysfunction shall be considered for rating purposes.  
38 C.F.R. § 4.115a.  

According to Diagnostic Code 7527, injuries, infections, and 
hypertrophy of the prostate gland are to be rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.

Voiding dysfunction is to be evaluated as urine leakage, 
frequency of urination, or obstructed voiding.

For urinary leakage, the rating schedule provides a 20 
percent rating for disability requiring the wearing of 
absorbent materials which must be changed less than two times 
per day.  Where the disability requires the wearing of 
absorbent materials which must be changed two-to-four times a 
day, a 40 percent rating is warranted.  A 60 percent rating 
is warranted for disability requiring the use of an appliance 
or the wearing of absorbent materials which must be changed 
more than four times per day.  38 C.F.R. § 4.115a.  

For urinary frequency, the rating schedule provides a 
10 percent rating for a daytime voiding interval between two 
and three hours, or awakening to void two times per night.  A 
20 percent rating applies for a daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night.  A maximum 40 percent rating applies for a 
daytime voiding interval of less than one hour, or awakening 
to void five or more times per night.  38 C.F.R. § 4.115a.

For obstructed voiding, the rating schedule indicates that a 
30 percent rating applies if the veteran has urinary 
retention requiring intermittent or continuous 
catheterization.  A 10 percent rating applies if there is 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: post-void residuals greater 
than 150 cubic centimeters (cc), markedly diminished peak 
flow rates less than 10 cc per second by uroflowmetry, 
recurrent urinary tract infection secondary to obstruction, 
or stricture disease requiring dilatation every two to three 
months.  A noncompensable rating applies if the disease is 
manifested by obstructive symptomatology, with or without 
stricture disease, requiring dilatation once or twice a year.  
38 C.F.R. § 4.115a.  

Urinary tract infections are rated as 10 percent disabling if 
they require long-term drug therapy, one or two 
hospitalizations per year and/or intermittent intensive 
management.  A 30 percent rating applies if the disorder is 
manifested by recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or requiring continuous intensive management.  38 
C.F.R. § 4.115a.  

Statements of the veteran are to the effect that he continues 
to have severe attacks of prostatitis, along with urinary 
dribbling, and that he takes daily antibiotics.  While it is 
clear that the veteran experienced episodes of both urinary 
leakage and recurrent urinary tract infection, recent medical 
evidence shows, for the most part, that the veteran's 
recurrent symptomatic infections are effectively controlled 
on chronic antibiotic therapy.  

Moreover, the evidence does not show that the veteran's 
symptoms attributed to prostate problems have had any 
significant impact on his activities of daily living.  

In this case, the evidence does not warrant a rating in 
excess of 20 percent for urinary leakage, which would require 
the wearing of absorbent materials that must be changed two-
to-four times a day.  Nor does the evidence show any symptoms 
or clinical findings indicative of obstructive manifestations 
or of urinary frequency that would warrant a rating in excess 
of 20 percent.  38 C.F.R. § 4.115a.  

Under Diagnostic Code 7527, prostatitis may be rated as 
urinary tract infection.  The evidence shows that the veteran 
has been taking medication daily for prostatitis for several 
years, and that he was hospitalized in 2000 on one occasion 
and underwent catheterization.  

In this case, the evidence does not show recurrent 
symptomatic infection requiring drainage or frequent 
hospitalization or continuous intensive management to warrant 
a rating in excess of the currently assigned 20 percent 
evaluation.  38 C.F.R. § 4.115a.  

Accordingly, the evidence shows that the prostatitis is 
productive of a voiding dysfunction and urinary leakage 
requiring the wearing of absorbent materials that must be 
changed less than two times per day, which the Board finds to 
be best evaluated as 20 percent disabling under Diagnostic 
Code 7527.  38 C.F.R. § 4.115a.  

In this regard the evidence is not in equipoise, but is 
against a higher rating.  Accordingly, a rating in excess of 
20 percent for the service-connected prostatitis is denied.  
38 C.F.R. § 4.7.  



ORDER

Service connection for the residuals of a right foot injury 
manifested by chronic pain is granted.  

An increased rating for the service-connected prostatitis is 
denied.  



REMAND

(1)	Service Connection for 
Residuals of a Subarachnoid Hemorrhage,
 and for a Disability Manifested by Seizures 

As noted hereinabove, there has been a significant change in 
the law during the pendency of this appeal.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand of these 
issues is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of Am.  v. Sec'y of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Therefore, since these claims are being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the veteran that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

The new law also provides that an examination is necessary 
where there is competent evidence of a current disability, 
evidence that the current disability may be related to 
service, and the evidence is insufficient to decide the 
claim.  38 U.S.C.A. § 5103A.  


(a)  Residuals of a Subarachnoid Hemorrhage 

The service medical records show that the veteran suffered a 
contusion of his forehead and other injuries in a motor 
vehicle accident in 1973.  

The post-service medical records show diagnoses of brain 
aneurysms.  

A report of VA examination in 1998 indicates that the veteran 
had a subarachnoid hemorrhage in 1975, which was two years 
after the motor vehicle accident in service. The diagnosis in 
1998 was that of right-sided headaches, for which the veteran 
was undergoing evaluation by a neurosurgeon to rule out an 
aneurysm.  

The Board notes that service connection has been established 
for residuals of a whiplash injury to the cervical spine due 
to the motor vehicle accident in service, but there is no 
competent medical opinion as to whether any current residuals 
of a subarachnoid hemorrhage are related to the motor vehicle 
accident in service or to another incident of service, or to 
a service-connected disability.  

Therefore, the evidence is insufficient to decide the claim, 
and a new examination is necessary.  


(b)  Disability Manifested by Seizures

The service medical records show that the veteran was 
evaluated extensively in service for hypoglycemia.  Following 
several tests, the veteran was diagnosed with conversion 
reaction secondary to chronic anxiety, and cervical muscle 
spasm secondary to trauma.  

A report of VA examination in 1993 shows a diagnosis of 
possible hypoglycemia, along with diagnosed seizure disorder 
and on medication.  

The non-VA medical records dated in July 1993 show the 
veteran's health status as being that of seizures secondary 
to cerebrovascular accident.  

The Board notes that service connection has been established 
for the anxiety reaction, currently evaluated as major 
depression.  However, there is no competent medical opinion 
as to whether the veteran's current seizure disorder is 
related to the manifestations of hypoglycemia and/or anxiety 
reaction in service, to the motor vehicle accident in 
service, to another incident of service, or to the residuals 
of a subarachnoid hemorrhage or other service-connected 
disability.  Therefore, the evidence is insufficient to 
decide the claim, and a new examination is necessary.  


(2)  Compensation under 38 U.S.C.A. § 1151

In a June 2002 rating decision, the RO denied the veteran's 
claims for compensation under 38 U.S.C.A. § 1151 for erectile 
dysfunction and inability to ejaculate, and for hypertension. 

In July 2002, the veteran submitted a statement that must be 
viewed as expressing disagreement with this determination.  

A review of the record does not show that these issues have 
been made the subject of a Statement of the Case, and they 
should be.  Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995).  

The Board may not address these issues until the veteran has 
been sent a Statement of the Case.  38 C.F.R. § 20.200 
(2003); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

In order to complete necessary procedural and evidentiary 
development, this matter is REMANDED to the RO for the 
following:

1. The RO should schedule the veteran for 
examination(s) to determine the current 
nature and etiology of (A) any residuals 
of a subarachnoid hemorrhage, and (B) a 
seizure disorder.  The examiner(s) should 
review the claims folder, including the 
service medical records and post-service 
medical records and should note such 
review in the examination report.  The 
examiner(s) should offer opinions as to:

a.  Whether the veteran has current 
residuals of a subarachnoid 
hemorrhage and/or a current seizure 
disorder; 

b.  Whether it is at least as likely 
as not that the veteran's current 
residuals of a subarachnoid 
hemorrhage and/or current seizure 
disorder are proximately due to or 
the result of the motor vehicle 
accident in service; manifestations 
of hypoglycemia and/or anxiety 
reaction in service, or other 
incident of service; or to the 
service-connected residuals of a 
whiplash injury to the cervical 
spine, the service-connected major 
depression, or to another service-
connected disability; and 

c.  Whether it is at least as likely 
as not that the veteran's service-
connected residuals of a whiplash 
injury to the cervical spine, the 
service-connected major depression, 
or any other service-connected 
disability caused or increased the 
veteran's residuals of a 
subarachnoid hemorrhage and/or 
seizure disorder.

2.  The RO should take appropriate action 
to send the veteran and his 
representative a Statement of the Case as 
to the issues of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
erectile dysfunction and inability to 
ejaculate, and for hypertension.  The 
veteran should be advised that he must 
submit a VA Form 9 or Substantive Appeal 
in a timely fashion in order to obtain 
appellate consideration of these issues.  

3.  The RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  Any 
indicated development should be 
undertaken in this regard.  

4.  After providing the veteran with the 
appropriate time to submit additional 
evidence - see Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir., September 22, 2003)) - the RO 
should review all of the evidence of 
record, and readjudicate the claims on 
appeal.  If any of the desired benefits 
are not granted, an appropriate 
Supplemental Statement of the Case should 
be furnished to the veteran and his 
representative.  They should also be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran is advised that the examination(s) requested in 
this remand is(are) deemed necessary to evaluate his claims 
and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of the 
claims.  38 C.F.R. § 3.655 (2003).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



